+Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 12/18/2020.


Examiner’s Statement of Reasons for Allowance
3.       Claims 1-3 and 5-20 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1.  

The prior art of Shiokawa (US PG. Pub. 2016/0065865 A1) teaches in Sect. [0027]-[0028], The visible light luminance signal processing unit 105 generates a 
visible light luminance signal from a visible light component signal output of the imaging unit 101 by demosaicing or other processes.  The invisible light luminance signal processing unit 106 generates an invisible light luminance signal from an invisible light signal output of the imaging unit 101 by demosaicing or other processes. The image correction processing unit 107 combines the visible light luminance output of the visible light luminance signal processing unit 105 and the invisible light luminance output of the invisible light luminance signal processing unit 106 by a combining method described 

	In addition, the prior art of Fan (US PG. Pub. 2011/0254916 A1) discloses in Sect. [0127], Within a narrow spectrum of visible lights, the radiation intensity corresponds to presentation of colors, that is, spectral colors corresponding 
to the vibration frequencies as shown in Table 1.  The colors are not the 
characteristics of the light itself, but are specific manifestations made by an 
electrochemical sensing system including the eyes, nerves, and brain.  Although 
a laser that can continuously adjust output power or energy according to 
varying vibration frequencies of the light is not invented yet, we can restore 
natural colors by superposition of three primary colors, and multiple kinds of 
lasers of the three primary colors are already available for selection.  
Actually, colors we can discern in nature are the distribution of discernable 
time spectrums, rather than the spectral colors shown in Table 1, so as to be 
richer than spectral colors represented by the Lippmann color photography.

In particular, the applied references of Shiokawa in view of Fan does not disclose 
and would not have rendered obvious the following limitations of claim 1:
	“a sensor configured to read an image by reading a visible spectrum and an invisible spectrum of the image; and

	circuitry configured to
	separate the read image into a visible image and an invisible image; and perform a particular image correction process on the visible image using a first parameter determined based on an image characteristic of the visible image, and perform the particular image correction process on the invisible image using a second parameter determined based on an image characteristic of the invisible image.”, since the references fail to separate an image into individual sections made up of visible and invisible portions using a first and second parameter for image correction.
	
	Therefore, whether taken individually or in combination, the prior arts of Shiokawa in view of Fan fails to explicitly teach the claimed limitation as required by the independent claim 1.


The prior art of record fails to disclose or make obvious the claimed subject matter of claim 15.  

The prior art of Shiokawa (US PG. Pub. 2016/0065865 A1) teaches in Sect. [0027]-[0028], The visible light luminance signal processing unit 105 generates a 
visible light luminance signal from a visible light component signal output of the imaging unit 101 by demosaicing or other processes.  The invisible light luminance signal processing unit 106 generates an invisible light luminance signal from an invisible light signal output of the imaging unit 101 by demosaicing or other processes. The image correction processing unit 107 combines the visible light luminance output of the visible light luminance signal processing unit 105 and the invisible light luminance output of the invisible light luminance signal processing unit 106 by a combining method described below.  The luminance gamma processing unit 108 generates a luminance signal by converting a correction signal output of the image correction processing unit 107 into a gamma characteristic curve.

	In addition, the prior art of Fan (US PG. Pub. 2011/0254916 A1) discloses in Sect. [0127], Within a narrow spectrum of visible lights, the radiation intensity corresponds to presentation of colors, that is, spectral colors corresponding 
to the vibration frequencies as shown in Table 1.  The colors are not the 
characteristics of the light itself, but are specific manifestations made by an 
electrochemical sensing system including the eyes, nerves, and brain.  Although 
a laser that can continuously adjust output power or energy according to 
varying vibration frequencies of the light is not invented yet, we can restore 
natural colors by superposition of three primary colors, and multiple kinds of 
lasers of the three primary colors are already available for selection.  
Actually, colors we can discern in nature are the distribution of discernable 
time spectrums, rather than the spectral colors shown in Table 1, so as to be 
richer than spectral colors represented by the Lippmann color photography.

In particular, the applied references of Shiokawa in view of Fan does not disclose 
and would not have rendered obvious the following limitations of claim 15:
	“reading an image by reading a visible spectrum and an invisible spectrum of the image;
	separating the read image into a visible image and an invisible image; and 
	performing a particular image correction process on the visible image using a first parameter determined based on an image characteristic of the visible image, and performing the particular image correction process on the invisible image using a second parameter determined based on an image characteristic of the invisible image.”, since the references fail to separate an image into individual sections made up of visible and invisible portions using a first and second parameter for image correction. 
	
	Therefore, whether taken individually or in combination, the prior arts of Shiokawa in view of Fan fails to explicitly teach the claimed limitation as required by the independent claim 15.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 16.  

The prior art of Shiokawa (US PG. Pub. 2016/0065865 A1) teaches in Sect. [0027]-[0028], The visible light luminance signal processing unit 105 generates a 
visible light luminance signal from a visible light component signal output of the imaging unit 101 by demosaicing or other processes.  The invisible light luminance signal processing unit 106 generates an invisible light luminance signal from an invisible light signal output of the imaging unit 101 by demosaicing or other processes. The image correction processing unit 107 combines the visible light luminance output of the visible light luminance signal processing unit 105 and the invisible light luminance output of the invisible light luminance signal processing unit 106 by a combining method described below.  The luminance gamma processing unit 108 generates a luminance signal by converting a correction signal output of the image correction processing unit 107 into a gamma characteristic curve.

	In addition, the prior art of Fan (US PG. Pub. 2011/0254916 A1) discloses in Sect. [0127], Within a narrow spectrum of visible lights, the radiation intensity corresponds to presentation of colors, that is, spectral colors corresponding 
to the vibration frequencies as shown in Table 1.  The colors are not the 
characteristics of the light itself, but are specific manifestations made by an 
electrochemical sensing system including the eyes, nerves, and brain.  Although 
a laser that can continuously adjust output power or energy according to 
varying vibration frequencies of the light is not invented yet, we can restore 
natural colors by superposition of three primary colors, and multiple kinds of 
lasers of the three primary colors are already available for selection.  
Actually, colors we can discern in nature are the distribution of discernable 
time spectrums, rather than the spectral colors shown in Table 1, so as to be 
richer than spectral colors represented by the Lippmann color photography.

In particular, the applied references of Shiokawa in view of Fan does not disclose 
and would not have rendered obvious the following limitations of claim 16:
	““reading an image by reading a visible spectrum and an invisible spectrum of the image;
	separating the read image into a visible image and an invisible image; and 
	performing a particular image correction process on the visible image using a first parameter determined based on an image characteristic of the visible image, and performing the particular image correction process on the invisible image using a second parameter determined based on an image characteristic of the invisible image.”, since the references fail to separate an image into individual sections made up of visible and invisible portions using a first and second parameter for image correction. 
	
	Therefore, whether taken individually or in combination, the prior arts of Shiokawa in view of Fan fails to explicitly teach the claimed limitation as required by the independent claim 16.

5.       It follows that claims 2-3, 5-14 and 17-20 are then inherently allowable for depending on an allowable base claim.

6.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl Dottin whose telephone number is (571)270-5471.  The examiner can normally be reached on Monday through Thursday   9:30AM – 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/TAMMY PAIGE GODDARD/Supervisory Patent Examiner, Art Unit 2677